El Juez Asociado Se. Wotj?,
emitió la opinión del tribunal.
En una petición para un auto de certiorari dicen los pe-ticionarios que son miembros de la Asamblea Municipal y del Concejo de Administración de Fajardo. Estos dos orga-nismos celebraron una sesión conjunta el día 22 de mayo de 1922, y aprobaron una resolución por la cual dispusieron remitir al Gobernador de Puerto Rico una protesta contra los altos funcionarios de la Corte de Distrito de Humacao. En la petición de certiorari no encontramos ninguna copia de dicha resolución conjunta ni ninguna especificación de los actos que se supone han sido cometidos por los altos fun-cionarios. De igual modo no se expresa quiénes son estos altos funcionarios o si el juez mismo era uno de ellos. Con motivo de dicha resolución conjunta el fiscal de la Corte de Distrito de Humacao procedió contra los peticionarios al pa-recer por un desacato sumario, la corte expidió una orden para mostrar causa y después de una vista declaró culpa-bles a los peticionarios por desacato condenando a cada uno de ellos a sufrir diez días de cárcel debiendo tener efecto dicha sentencia el día 23 de junio de 1922. La alegación principal es de derecho, o sea, que siendo la resolución con-junta un acto legislativo era privilegiada y por tanto que la corte no tenía jurisdicción para castigar por desacato. Ex-presan asimismo los peticionarios que la facultad que trató de ejercitarse no está justificada por las leyes de Puerto Rico.
No es por mera curiosidad que nos gustaría tener una copia de la resolución conjunta ante nos. Si la resolución *840conjunta no estaba dentro del alcance de las supuestas fa-cultades legislativas del municipio de Fajardo, no era pri-vilegiada. El privilegio absoluto de los miembros de una legislatura generalmente no alcanza a los miembros de una asamblea municipal. Burch v. Bernard, 107 Minn. 212. La Legislatura de Puerto Pico no ba conferido ningún privi-legio especial a los miembros de las asambleas municipales.
Esta era una sesión conjunta de la Asamblea Municipal y del Concejo de Administración. El Concejo de Adminis-tración si bien es elegido por la Asamblea Municipal no forma parte de la segunda. La ley prescribe expresamente, leyes de 1919, página 701, que el cargo de miembro del concejo cíe administración será incompatible con el de delegado a la asamblea municipal. La misma ley confiere la facultad de aprobar ordenanzas exclusivamente a la asamblea municipal. Por tanto, bay una fuerte presunción, si no una certeza, de que la resolución conjunta no participaba del carácter de acto legislativo.
Si la resolución conjunta no era un acto legislativo las personas que la dirigieron al Gobernador no tienen derechos superiores a los de cualesquiera ciudadanos.
No pretenderemos resolver definitivamente basta dónde puede estar limitada por la legislatura la facultad de castigar por desacato. La crítica indebida de un caso que esté pen-diente y que tendría la tendencia de influir en un asunto ante una corte sujeta al que la publica a nn procedimiento por desacato. La Ley de Desacato de marzo 1, 1902, con-sidera como desacato la voluntaria publicación de cualquier informe falso o groseramente inexacto de procedimientos ju-diciales. La resolución conjunta, si no es privilegiada es o puede ser tal informe.
Bajo sus facultades generales para castigar por desacato se presumiría la jurisdicción de una corte para castigar de tal modo a falta de una clara demostración en contrario.
La facultad para castigar por desacato y hacerlo pronta-*841mente es uno de los medios fundamentales por el cual se mantiene en función la maquinaria de la justicia y por el cual una corte puede hacer que sus órdenes y procedimientos se respeten. Por tanto, en ausencia de una clara demostra-ción la revisión mediante certiorari no será ejercitada.
La sentencia por desacato se impone a una persona y no a una comunidad. Generalmente no habría ningún derecho en los individuos para asociarse en una revisión de un pro-cedimiento por desacato.
No sabemos por la petición si los procedimientos de desa-cato fueron en algún caso pendiente o de otro modo.
El auto debe ser denegado.

Denegada la expedición del auto.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutchison y Franco Soto.